Citation Nr: 0911525	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-02 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of death of 
the Veteran. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The Veteran had active service from October 1940 to June 
1945.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In December 2007 and February 2008, the appellant submitted 
additional evidence.  
In March 2009, the appellant, through her representative, 
waived her right to an initial review of the new evidence by 
the RO.  Accordingly, the Board may consider the newly 
submitted evidence in the first instance.  38 C.F.R. § 
20.1304(c) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The self-inflicted gunshot wound to the head that caused the 
Veteran's death is not shown by competent evidence to be due 
to service related disability.  


CONCLUSION OF LAW

The criteria for establishing service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.312 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particular notice obligations with respect to a claim for DIC 
benefits, there is no preliminary obligation on the part of 
VA to conduct a predecisional adjudication of the claim prior 
to providing a section 5103(a)-compliant notice.

In this case, in June 2004, July 2005, and January 2007 
letters, the RO and Appeals Management Center provided notice 
to the appellant regarding what information and evidence is 
needed to substantiate a claim for service connection for the 
cause of the Veteran's death, including as to all theories of 
entitlement, as well as what information and evidence must be 
submitted by the appellant and the types of evidence that 
will be obtained by VA.  The appellant was advised how 
effective dates are assigned, and the type evidence which 
impacts that determination in the January 2007 letter.  While 
none of the notices included a statement of the conditions 
for which the Veteran was service connected at the time of 
his death, she was provided such information in the December 
2004 statement of the case.  Moreover, a review of several 
statements from the appellant and her representative 
indicates that the appellant had actual knowledge of the fact 
that service connection had been established for chronic 
gastritis with history of peptic ulcer and appendectomy scar 
during the Veteran's lifetime.  As such, the presumption of 
prejudice is rebutted.  Sanders v. Nicholson, 487 F.3d 881, 
891 (Fed. Cir. 2007); Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  The case was last readjudicated in October 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, and a VA medical opinion.  VA afforded the appellant 
a medical opinion by a gastroenterologist to assist her in 
obtaining evidence necessary to substantiate her claim.  
There is no basis in the record for obtaining another opinion 
by a psychiatrist as requested by the appellant where no 
reasonable possibility exists that such opinion would aid in 
substantiating the claim given Dr. S.J.S.'s opinion and the 
other evidence of record (discussed in detail below).  VA's 
duty to assist in a DIC claim under 38 U.S.C.A. § 5103A(a) 
has been satisfied.  See DeLaRosa v. Peake, 515 F.3d 1319 
(Fed. Cir. 2008).

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant was an active 
participant in the claims process, submitting medical 
evidence as well as providing several statements on the 
reasons she believed the Veteran's cause of death was related 
to his military service.  Thus, she has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the appellant.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service 
was the principal or contributory cause of death.  In order 
to constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312 
(2008).

In order to establish service connection for the cause of the 
Veteran's death, there must be (1) medical evidence of a 
current disability (the disability that caused death); (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and 
the cause of death.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The appellant contends that the Veteran's service connected 
ulcer disorder was related to his nerves, anxiety, and post-
traumatic stress disorder (PTSD), which led to his death. 

The Certificate of Death shows that the Veteran died in 
February 2004.  The immediate cause of the Veteran's death 
was certified as a self-inflicted gunshot wound of the head.  
No other condition was indicated as an immediate or 
contributory cause of death.  At the time of the Veteran's 
death, service connection was in effect since the Veteran's 
discharge from service for chronic gastritis with history of 
peptic ulcer and appendectomy scar.  

Service treatment records show no complaints or findings 
referable to a psychiatric disorder during service.  The 
Veteran's DD Form 214 revealed that he had no foreign 
service.

In a June 1987 letter, Dr. A.B.S. indicated that the Veteran 
had been a patient since 1977.  Dr. A.B.S. reported that the 
Veteran had chronic gastritis with suspected duodenal ulcer 
disease and low-grade situational depression, secondary to 
retirement.  In an August 1987 letter, Dr. J.J. reported that 
the Veteran presented with obsessive concerns about possible 
problems in his life that were of relatively minor 
consequence and problems with his wife and other family 
members.  In an October 1987 letter, Dr. S.W. reported that 
the Veteran had progressed in therapy and he was now actively 
participating in life.  His depression and lassitude had 
lifted so treatment was discontinued.  

In an August 2003 treatment record, Dr. S.S. reported that 
the Veteran's chronic nausea had been ongoing for a month.  
Dr. S.S. indicated that the etiology was uncertain to him and 
that he did not think that it was related directly to 
prostate cancer at this time.  Dr. S.S. then noted that the 
Veteran had a history of peptic ulcer disease and that the 
Veteran claimed that his reflux disease might be worse 
currently as well.  

An August 2003 treatment record noted a discharge diagnosis 
of intractable nausea thought secondary to medications.   

In a September 2003 record, Dr. A.S. related that he did not 
have the report on an upper endoscopy performed by Dr. B. B. 
but noted the Veteran reported that it revealed some 
gastritis and the biopsies for Helicobacter (H.) pylori were 
negative.  Dr. A.S. provided an assessment of chronic nausea 
likely secondary to underlying gastroesophageal reflux 
disease (GERD).  

An October 2003 treatment record noted that the Veteran's 
nausea had completely resolved and that the nausea could have 
been due to the fish oils the Veteran had been taking.   

In a February 2004 record, Dr. S.S. noted that the Veteran 
woke up that morning with a lot of nausea and vomiting and 
had not been feeling well.  Dr. S.S. further noted that the 
nausea had been persistent for weeks and did not seem to be 
related to anything specific.  Dr. S.S. maintained that 
whether it was truly worse because of medication the Veteran 
took yesterday was unknown.  Dr. S.S. provided assessments of 
metastatic hormone refractory prostate cancer and chronic 
nausea and vomiting.  Dr. S.S. noted that this had been an 
ongoing problem now for many months without any significant 
change.  Dr. S.S. indicated that the Veteran had a hard time 
taking many medications because of his nausea, and Dr. S.S. 
did not think the medication yesterday caused it to be worse.  
The Veteran was encouraged to talk to Dr. B.B. regarding his 
nausea.  (The Veteran took his life four days later.) 

In a July 2007 VA medical opinion, Dr. S.J.S., a 
gastroenterologist, indicated 
that he reviewed the claims file.  Dr. S.J.S. noted that the 
Veteran had a history 
of depression dating back at least to 1987.  The Veteran was 
also found to have prostate cancer in the late 1990s.  He 
initially denied treatment for the cancer, but 
in 2000 he received several courses of Lupron therapy that 
were discontinued because of troublesome side effects.  In 
2003, he experienced pain from bony metastases.  In July 
2003, he began to experience severe nausea that persisted 
until his death, and that interfered with his ability to 
tolerate treatments for his prostate cancer.  Dr. S.J.S. 
further noted that the nausea was evaluated with a barium 
contrast examination of the upper gastrointestinal tract, 
which was interpreted as "unremarkable."  The Veteran also 
had an upper gastrointestinal endoscopic examination that 
allegedly showed "gastritis."   The cause of the persistent 
nausea remained unclear.   

Dr. S.J.S. opined that it was very unlikely that the 
Veteran's service connected peptic ulcer disease resulted in 
nausea and an inability to take his prostate cancer 
medication.  The Veteran did not have an ulcer found by an 
upper gastrointestinal series and by an upper 
gastrointestinal endoscopy, and so it was highly unlikely 
that he had an active peptic ulceration of the upper 
gastrointestinal tract or a complication of peptic ulcer 
disease that could cause persistent nausea.  Dr. S.J.S. 
explained that the majority of peptic ulcers were caused by 
infection with a bacterium called Helicobacter (H.) pylori, 
which was usually acquired during childhood.  Dr. S.J.S. 
indicated that it was likely that the Veteran had an H. 
pylori infection, which might have been the cause of the 
gastritis, but he acknowledged he found no record that the 
Veteran was ever treated for this infection.  Dr. S.J.S. 
added, however, that even if the Veteran had gastritis caused 
by decades of H. pylori infection, this was not an adequate 
explanation for the new onset of severe nausea in 2003.  
Furthermore, the Veteran was being treated with a proton pump 
inhibitor, which was highly effective for treating peptic 
ulcer disease even when H. pylori infection was present.  Dr. 
S.J.S. maintained that although the cause of the Veterans' 
persistent nausea remained unclear, it was highly unlikely 
that it was due to gastritis, active peptic ulceration, or a 
complication of peptic ulcer disease.  Dr. S.J.S. concluded 
that he found no evidence that the peptic ulcer disease 
contributed at all to the Veteran's death.  Dr. S.J.S. noted 
that the Veteran had a long history of depression and he was 
in chronic pain from an incurable, metastatic cancer, which 
were factors that most likely contributed to the suicidal 
depression.   

In the opinion of Dr. S.J.S., the Veteran's service connected 
chronic gastritis with history of peptic ulcer was not the 
principal or contributory cause of his death.  It is noted 
that Dr. A.S. provided an assessment of nausea likely 
secondary to underlying GERD, but GERD is actually a separate 
and distinct disease from gastritis and peptic ulcer disease.  
See 38 C.F.R. § 4.114 (2008).  Moreover, the Veteran's 
service treatment records do not reflect treatment or 
findings of GERD, and the upper GI series conducted during 
service and during hospitalization in 1959 revealed no 
esophageal abnormality.  In any event, the private treatment 
records reflect that Dr. B.B. was one of the Veteran's 
treating physicians and treated the Veteran for his gastric 
disorder.  There, however, are no records or comments from 
Dr. B.B. concerning the Veteran's onset of persistent nausea 
and any relationship to gastritis or peptic ulcer disease and 
the Veteran's eventual death.  Thus, there is no competent 
medical opinion to the contrary of Dr. S.J.S.'s opinion.  

In addition, other than a remote notation of anxiety in 1987 
in connection with other complaints of depression associated 
with the Veteran's retirement, the medical evidence of record 
shows no complaints of, treatment for, or diagnosis of PTSD 
or any generalized anxiety disorder, including as secondary 
to gastritis and peptic ulcer disease, during the Veteran's 
lifetime.  No such evidence was identified or provided by the 
appellant in response to the Board's December 2006 Remand.  
Thus, the appellant's theory that the Veteran suffered from 
nerves, anxiety, and PTSD that ultimately caused or 
contributed to his death is not substantiated and cannot be 
substantiated in the absence of proof of a present disability 
during the Veteran's lifetime.  What the record does show is 
that the Veteran clearly suffered from suicidal depression, 
and the evidence suggests that the depression was related to 
the Veteran's debilitating medical condition at the time of 
his death, consisting of nonservice connected metastatic 
cancer and persistent nausea determined to be unrelated to 
service connected gastritis and peptic ulcer disease.  

As for the appellant's personal opinion on the etiology of 
the cause of the Veteran's death, the Board notes that where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
appellant is not a medical expert, her assertion that a 
relationship exists between the Veteran's cause of death and 
his military service cannot constitute competent evidence of 
such a relationship.  The appellant's personal belief, no 
matter how sincere, is unsupported by medical evidence and 
cannot form the basis of her claim.  See Voerth v. West, 13 
Vet. App. 117 (1999).  The evidence preponderates against a 
finding that any service related disorder resulted in a 
suicidal depression that caused the Veteran to take his own 
life.  For the foregoing reasons, the Board finds that the 
death of the Veteran is not shown to have been caused by a 
service related disability.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for the cause of death of the Veteran is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


